

117 S1750 IS: Wyoming Public Lands Initiative Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1750IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Barrasso (for himself and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo redesignate land within certain wilderness study areas in the State of Wyoming, and for other purposes.1.Short titleThis Act may be cited as the Wyoming Public Lands Initiative Act of 2021.2.DefinitionsIn this Act:(1)BureauThe term Bureau means the Bureau of Land Management.(2)DepartmentThe term Department means the Department of the Interior.(3)DirectorThe term Director means the Director of the Bureau of Land Management.(4)EmergencyThe term emergency means a situation that requires immediate action because of an imminent danger—(A)to the health or safety of people; or(B)of harm to property.(5)Range improvementThe term range improvement has the meaning given the term in section 3 of the Public Rangelands Improvement Act of 1978 (43 U.S.C. 1902).(6)StateThe term State means the State of Wyoming.3.Designation of land in Carbon County, Wyoming(a)Designation of wilderness areas(1)Encampment River Canyon Wilderness(A)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except as provided in subparagraph (B), the land within the boundaries of the Encampment River Canyon Wilderness Study Area is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Encampment River Canyon Wilderness (referred to in this paragraph as the Wilderness).(B)Excluded land(i)Definition of Water Valley RoadIn this subparagraph, the term Water Valley Road means the road in Carbon County, Wyoming, that is 50 feet wide and 17,340 feet long, consisting of approximately 19.904 acres of land in T. 14 N., R. 84 W., including—(I)in sec. 22, land in—(aa)the NE1/4SW1/4; and (bb)the S1/2SW1/4;(II)in sec. 27, land in lots 4, 6, and 7 of the NW1/4SW1/4;(III)in sec. 28, land in lot 1 of the NE1/4SE1/4;(IV)in sec. 34, land in—(aa)the S1/2NE1/4; and(bb)the E1/2NW1/4; and(V)in sec. 35, land in—(aa)the N1/2SW1/4; (bb)the NW1/4SE1/4; and (cc)the S1/2SE1/4. (ii)Land excluded from the WildernessThe following land is not included in the Wilderness:(I)Any land in the NW1/4NW1/4NW1/4 sec. 24, T. 14 N., R. 84 W.(II)Any land within 50 feet of the centerline of—(aa)County Road 353; or(bb)Water Valley Road.(C)Maintenance of roadsNecessary maintenance or repairs to County Road 353 or Water Valley Road (as defined in subparagraph (B)) shall be permitted after the date of enactment of this Act, consistent with the requirements of this subsection.(D)Wildfire suppression(i)In generalNot later than 180 days after the date of enactment of this Act, the Director shall establish a fire suppression plan for the protection of—(I)any individual or structure adjacent to the Wilderness; and(II)the population centers of—(aa)Encampment, Wyoming; and(bb)Riverside, Wyoming.(ii)CoordinationIn carrying out clause (i), the Director shall coordinate with—(I)the Wyoming State Forestry Division; and(II)Carbon County, Wyoming.(2)Prospect Mountain Wilderness(A)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except as provided in subparagraph (B), the land within the boundaries of the Prospect Mountain Wilderness Study Area is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Prospect Mountain Wilderness (referred to in this paragraph as the Wilderness).(B)Excluded landAny land within 100 feet of the centerline of Prospect Road is not included in the Wilderness.(C)Maintenance of Prospect RoadNecessary maintenance or repairs to Prospect Road shall be permitted after the date of enactment of this Act, consistent with the requirements of this subsection.(3)Management of wilderness areas(A)AdministrationSubject to valid existing rights, the wilderness areas designated in paragraphs (1) and (2) (referred to in this paragraph as the Wilderness Areas) shall be administered by the Director in accordance with—(i)this paragraph; and(ii)the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.(B)GrazingGrazing of livestock in the Wilderness Areas, where established before the date of enactment of this Act, shall be allowed to continue in accordance with—(i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4));(ii)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617); and(iii)the guidelines set forth in appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).(C)Review of policies, practices, and regulations(i)In generalTo ensure that the policies, practices, and regulations of the Department conform to and implement the intent of Congress regarding forest fires and the outbreak of disease or insects, not later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall review all policies, practices, and regulations of the Department applicable to the Wilderness Areas that pertain to—(I)wildland fires, including the use of modern methods of fire suppression (including mechanical activity, as necessary); or(II)the outbreak of disease or insect populations.(ii)RevisionsOn completion of the review under clause (i), the Secretary of the Interior shall revise or develop policies, practices, and regulations for the Wilderness Areas—(I)to ensure the timely and efficient control of fires, diseases, and insects in the Wilderness Areas, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and(II)to provide, to the maximum extent practicable, adequate protection from forest fires, disease outbreaks, and insect infestations to any Federal, State, or private land adjacent to the Wilderness Areas. (b)Designation of Bennett Mountains Special Management Area(1)DesignationThe land within the Bennett Mountains Wilderness Study Area is designated as the Bennett Mountains Special Management Area (referred to in this subsection as the Special Management Area).(2)AdministrationThe Special Management Area shall be administered by the Director. (3)Roads; motorized vehicles(A)Roads(i)Prohibition on new permanent roadsThe construction of new permanent roads in the Special Management Area shall not be allowed.(ii)Temporary roadsThe Director may authorize the construction of new temporary roads to respond to an emergency.(B)Motorized vehiclesExcept as needed for administrative purposes, to respond to an emergency, or to develop range improvements, the use of motorized and mechanized vehicles in the Special Management Area shall be allowed only on existing roads and trails designated for the use of motorized or mechanized vehicles by the travel management plan established under subparagraph (C).(C)Travel management planNot later than 2 years after the date of enactment of this Act, the Director shall establish a travel management plan for the Special Management Area.(4)GrazingGrazing of livestock in the Special Management Area shall be administered—(A)as a nondiscretionary use; and(B)in accordance with the laws generally applicable to land under the jurisdiction of the Bureau, including—(i)the Act of June 28, 1934 (commonly known as the Taylor Grazing Act) (48 Stat. 1269, chapter 865; 43 U.S.C. 315 et seq.);(ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)the Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901 et seq.). (5)Fire management and suppression(A)In generalThe Director shall carry out fire management and suppression activities in the Special Management Area in accordance with the laws generally applicable to land under the jurisdiction of the Bureau.(B)Review of policies, practices, and regulations(i)In generalTo ensure that the policies, practices, and regulations of the Bureau conform to and implement the intent of Congress regarding forest fires, not later than 180 days after the date of enactment of this Act, the Director shall review all policies, practices, and regulations of the Bureau applicable to the Special Management Area that pertain to wildland fires, including the use of modern methods of fire suppression.(ii)RevisionOn completion of the review under clause (i), the Director shall revise or develop policies, practices, and regulations for the Special Management Area—(I)to ensure the timely and efficient control of fires in the Special Management Area; and(II)to provide, to the maximum extent practicable, adequate protection from forest fires to any Federal, State, or private land adjacent to the Special Management Area.(6)Timber harvestingCommercial timber harvesting shall not be allowed in the Special Management Area.(7)Withdrawal(A)In generalExcept as provided in subparagraph (B), subject to valid rights in existence on the date of enactment of this Act, the land within the boundaries of the Special Management Area is withdrawn from—(i)location, entry, and patent under the mining laws; and(ii)disposition under all laws relating to mineral and geothermal leasing.(B)ExceptionThe Secretary of the Interior may lease oil and gas resources within the boundaries of the Special Management Area if—(i)the lease may only be accessed by directional drilling from a lease that is outside of the Special Management Area; and(ii)the lease prohibits, without exception or waiver, surface occupancy and surface disturbance within the Special Management Area for any activities, including activities related to exploration, development, or production. (c)Designation of Black Cat Special Management Area(1)DesignationThe land described in paragraph (2) is designated as the Black Cat Special Management Area (referred to in this subsection as the Special Management Area).(2)Included landThe Special Management Area shall consist of—(A)the Federal land in T. 14 N., R. 81 W., sec. 35, that is managed by the Forest Service; and(B)the portions of T. 14 N., R. 81 W., secs. 26, 35, and 36, that are south and west of the North Platte River.(3)AdministrationThe Special Management Area shall be administered by the Secretary of Agriculture.(4)Roads; motorized vehicles(A)Roads(i)Prohibition on new permanent roadsThe construction of new permanent roads in the Special Management Area shall not be allowed.(ii)Temporary roadsThe Secretary of Agriculture may authorize the construction of new temporary roads to respond to an emergency.(B)Motorized vehiclesExcept as needed for administrative purposes, to respond to an emergency, or to develop or maintain range improvements, the Secretary of Agriculture shall prohibit the use of motorized and mechanized vehicles in the Special Management Area.(5)GrazingGrazing of livestock in the Special Management Areas shall be administered—(A)as a nondiscretionary use; and(B)in accordance with the laws generally applicable to the National Forest System, including—(i)the Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.);(ii)the Act of June 28, 1934 (commonly known as the Taylor Grazing Act) (48 Stat. 1269, chapter 865; 43 U.S.C. 315 et seq.); and(iii)the Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901 et seq.).(6)Fire management and suppression(A)In generalThe Secretary of Agriculture shall carry out fire management and suppression activities in the Special Management Area—(i)in accordance with the laws generally applicable to—(I)the National Forest System; and(II)the land within the boundaries of the Special Management Area; and(ii)(I)if a land management plan has been established for the Special Management Area, in accordance with that land management plan; or(II)if a land management plan has not been established for the Special Management Area, in a manner consistent with land that is similarly situated to the land within the boundaries of the Special Management Area, as determined by the Secretary of Agriculture. (B)Review of policies, practices, and regulations(i)In generalTo ensure that the policies, practices, and regulations of the Department of Agriculture conform to and implement the intent of Congress regarding forest fires, not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall review all policies, practices, and regulations of the Department of Agriculture applicable to the Special Management Area that pertain to forest fires, including the use of modern methods of fire suppression.(ii)RevisionOn completion of the review under clause (i), the Secretary of Agriculture shall revise or develop policies, practices, and regulations for the Special Management Area—(I)to ensure the timely and efficient control of fires in the Special Management Area; and(II)to provide, to the maximum extent practicable, adequate protection from forest fires to any Federal, State, or private land adjacent to the Special Management Area.(7)Timber harvestingCommercial timber harvesting shall not be allowed in the Special Management Area.(8)Withdrawal(A)In generalExcept as provided in subparagraph (B), subject to valid rights in existence on the date of enactment of this Act, the land within the boundaries of the Special Management Area is withdrawn from—(i)location, entry, and patent under the mining laws; and(ii)disposition under all laws relating to mineral and geothermal leasing.(B)ExceptionThe Secretary of the Interior may, with the approval of the Secretary of Agriculture, lease oil and gas resources within the boundaries of the Special Management Area if—(i)the lease may only be accessed by directional drilling from a lease that is outside of the Special Management Area; and(ii)the lease prohibits, without exception or waiver, surface occupancy and surface disturbance within the Special Management Area for any activities, including activities related to exploration, development, or production.(d)Release of wilderness study areas(1)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), any portion of a wilderness study area described in paragraph (2) that is not designated as wilderness by this section has been adequately studied for wilderness designation. (2)Description of landThe wilderness study areas referred to in paragraphs (1) and (3) are—(A)the Encampment River Canyon Wilderness Study Area;(B)the Prospect Mountain Wilderness Study Area; and(C)the Bennett Mountains Wilderness Study Area.(3)ReleaseAny portion of a wilderness study area described in paragraph (2) that is not designated as wilderness by this section is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).(4)Management of released land(A)Encampment River Canyon Wilderness Study AreaThe Director shall manage the portion of the Encampment River Canyon Wilderness Study Area released under paragraph (3) in a manner consistent with a resource management plan that is applicable to any land that—(i)is adjacent to that released portion; and(ii)is not included in the Encampment River Canyon Wilderness designated under subsection (a)(1). (B)Prospect Mountain Wilderness Study AreaThe portion of the Prospect Mountain Wilderness Study Area released under paragraph (3) shall be managed in accordance with—(i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(ii)any other applicable law.(C)Bennett Mountains Wilderness Study AreaThe Director shall manage the portion of the Bennett Mountains Wilderness Study Area released under paragraph (3) in accordance with subsection (b).4.Designation of land in Fremont and Natrona Counties, Wyoming(a)Designation of Upper Sweetwater Canyon and Lower Sweetwater Canyon wilderness areas(1)Designation(A)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the land within the boundaries of the Sweetwater Canyon Wilderness Study Area is designated as wilderness and, as described in subparagraphs (B) and (C), as 2 components of the National Wilderness Preservation System, to be known as the Upper Sweetwater Canyon Wilderness (referred to in this subsection as the Upper Wilderness) and the Lower Sweetwater Canyon Wilderness (referred to in this subsection as the Lower Wilderness).(B)Upper Sweetwater Canyon Wilderness(i)Boundary(I)In generalExcept as provided in subclause (II), the boundary of the Upper Wilderness shall conform to the boundary of the Sweetwater Canyon Wilderness Study Area.(II)Eastern boundaryThe eastern boundary of the Upper Wilderness shall be 100 feet from the western edge of the north-south road bisecting the Upper Wilderness and the Lower Wilderness, known as Strawberry Creek Road.(ii)Exclusion of existing roadsAny established legal route with authorized motorized use in existence on the date of enactment of this Act that enters the Upper Wilderness in T. 28 N., R. 98 W., sec. 4, or the Lower Wilderness in T. 29 N., R. 97 W., sec. 33, is not included in the Upper Wilderness.(C)Lower Sweetwater Canyon Wilderness(i)Boundary(I)In generalExcept as provided in subclauses (II) and (III), the boundary of the Lower Wilderness shall conform to the boundary of the Sweetwater Canyon Wilderness Study Area.(II)Western boundaryThe western boundary of the Lower Wilderness shall be 100 feet from the eastern edge of the north-south road bisecting the Upper Wilderness and the Lower Wilderness, known as Strawberry Creek Road.(III)Northern boundaryThe northern boundary of the Lower Wilderness shall begin where the bisecting road referred to in subclause (II) enters the Sweetwater Canyon Wilderness Study Area at the border of T. 29 N., R. 98 W., sec. 36, and T. 28 N., R. 98 W., sec. 2, and shall run east along the boundary of T. 29 N., R. 97 W., sec. 31, to the centerline of T. 29 N., R. 97 W., sec. 31, then north along that centerline to the midpoint of T. 29 N., R. 97 W., sec. 31, then east along that centerline to the boundary of T. 29 N., R. 97 W., sec. 32, then following the existing boundary of the Sweetwater Canyon Wilderness Study Area to the midpoint of T. 29 N., R. 97 W., sec. 32, then east along the centerline of T. 29 N., R. 97 W., secs. 32 and 33, to the existing boundary of the Sweetwater Canyon Wilderness Study Area.(ii)Exclusion of existing roadsAny established legal route with authorized motorized use in existence on the date of enactment of this Act that enters the Upper Wilderness in T. 29 N., R. 98 W., sec. 4, or the Lower Wilderness in T. 29 N., R. 97 W., sec. 33, is not included in the Lower Wilderness.(2)Management(A)AdministrationSubject to valid existing rights, the Upper Wilderness and the Lower Wilderness shall be administered by the Director in accordance with—(i)this paragraph; and(ii)the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.(B)GrazingGrazing of livestock in the Upper Wilderness and the Lower Wilderness, where established before the date of enactment of this Act, shall be allowed to continue in accordance with—(i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4));(ii)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617); and(iii)the guidelines set forth in appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).(C)Maintenance of existing roadsNecessary maintenance or repairs to any road described in subparagraph (B) or (C) of paragraph (1) shall be permitted after the date of enactment of this Act, consistent with the requirements of this subsection. (D)Range improvementsThe construction, reconstruction, and maintenance of range improvements shall be allowed in the Upper Wilderness and the Lower Wilderness. (E)Buffer zones(i)In generalNothing in this paragraph creates a protective perimeter or buffer zone around the Upper Wilderness or the Lower Wilderness.(ii)Activities outside wilderness areasThe fact that an activity or use on land outside the Upper Wilderness or the Lower Wilderness can be seen or heard within the Upper Wilderness or the Lower Wilderness, respectively, shall not preclude the activity or use outside the boundary of the Upper Wilderness or the Lower Wilderness.(3)Release of wilderness study areaCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Sweetwater Canyon Wilderness Study Area not designated as wilderness by this subsection has been adequately studied for wilderness designation and is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).(b)Designation of Sweetwater Rocks Special Management Area(1)DesignationThe land within the Lankin Dome, Split Rock, Savage Peak, and Miller Springs Wilderness Study Areas is designated as the Sweetwater Rocks Special Management Area (referred to in this subsection as the Special Management Area).(2)AdministrationThe Special Management Area shall be administered by the Director in a manner that protects—(A)valid existing rights;(B)agricultural uses;(C)primitive recreational opportunities; and(D)natural, historic, and scenic resources.(3)Motorized vehicles(A)In generalExcept as provided in subparagraph (B), the use of motorized vehicles in the Special Management Area shall be allowed only on established legal routes with authorized motorized use existing on the date of enactment of this Act.(B)ExceptionsNotwithstanding subparagraph (A), the use of motorized vehicles may be allowed in the Special Management Area for the construction, reconstruction, or maintenance of necessary infrastructure, as determined by the Director.(4)GrazingGrazing of livestock in the Special Management Area shall be administered in accordance with the laws generally applicable to land under the jurisdiction of the Bureau. (5)Prohibition on certain overhead towersNo new overhead transmission or communications tower shall be constructed in the Special Management Area.(6)Underground rights-of-wayThe Director may expand any underground right-of-way in the Special Management Area that exists as of the date of enactment of this Act.(7)Buffer zones(A)In generalNothing in this subsection creates a protective perimeter or buffer zone around the Special Management Area.(B)Activities outside special management areaThe fact that an activity or use on land outside the Special Management Area can be seen or heard within the Special Management Area shall not preclude the activity or use outside the boundary of the Special Management Area.(8)Land exchanges and easements(A)Land exchanges(i)In generalThe Director may propose to, and carry out with, an individual or entity owning land in the vicinity of the Special Management Area any land exchange that—(I)increases access to the Special Management Area; and(II)does not result in a net loss of Federal land. (ii)ProcessThe Director may carry out clause (i)—(I)through the use of existing processes; or (II)by establishing a process for proposing and carrying out land exchanges under that clause.(B)EasementsNotwithstanding any other provision of law, the Director may acquire from an individual or entity owning land in the vicinity of the Special Management Area an easement for the purpose of increasing access to the Special Management Area.(9)Withdrawals(A)Mining, mineral, and geothermal withdrawal(i)In generalExcept as provided in clause (ii), subject to valid rights in existence on the date of enactment of this Act, the land within the boundaries of the Special Management Area is withdrawn from—(I)location, entry, and patent under the mining laws; and(II)disposition under all laws relating to mineral and geothermal leasing.(ii)ExceptionThe Secretary of the Interior may lease oil and gas resources within the boundaries of the Special Management Area if—(I)the lease may only be accessed by directional drilling from a lease that is outside of the Special Management Area; and(II)the lease prohibits, without exception or waiver, surface occupancy and surface disturbance within the Special Management Area for any activities, including activities related to exploration, development, or production. (B)Wind and solar energy withdrawalSubject to valid rights in existence on the date of enactment of this Act, the land within the boundaries of the Special Management Area is withdrawn from right-of-way leasing and disposition under all laws relating to wind or solar energy. (10)Release of wilderness study areasCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Lankin Dome, Split Rock, Savage Peak, and Miller Springs Wilderness Study Areas has been adequately studied for wilderness designation and is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)). (c)Release of the Dubois Badlands Wilderness Study Area(1)DivisionThe Director shall divide the land within the Dubois Badlands Wilderness Study Area by installing a fence, or repairing or relocating an existing fence, in T. 41 N., R. 106 W., sec. 5, that—(A)follows existing infrastructure and natural barriers;(B)begins at an intersection with North Mountain View Road in the NE1/4NW1/4 sec. 5, T. 41 N., R. 106 W.;(C)from the point described in subparagraph (B), proceeds southeast to a point near the midpoint of the NE1/4 sec. 5, T. 41 N., R. 106 W.; and(D)from the point described in subparagraph (C), proceeds southwest to a point in the SW1/4NE1/4 sec. 5, T. 41 N., R. 106 W., that intersects with the boundary of the Dubois Badlands Wilderness Study Area.(2)Dubois Motorized Recreation Area(A)EstablishmentThere is established the Dubois Motorized Recreation Area (referred to in this paragraph as the Recreation Area) in the State, to be managed by the Director.(B)Area includedThe Recreation Area shall consist of—(i)any land within the boundaries of the Dubois Badlands Wilderness Study Area that is west of the fence described in paragraph (1); and(ii)any Federal land in T. 41 N., R. 106 W., secs. 5 and 6 that—(I)is managed by the Bureau; and(II)is west of North Mountain View Road.(C)Management(i)Boundary fence(I)In generalThe Director shall construct a fence along the western boundary of the Recreation Area on any land that—(aa)is managed by the Bureau; and(bb)is west of North Mountain View Road.(II)CoordinationIn designing, locating, and constructing the fence described in subclause (I), the Director shall coordinate with the owners of any land adjacent to the land described in that subclause.(ii)Travel management planAs soon as practicable after the date of completion of the fence described in clause (i), the Director shall establish a travel management plan for the Recreation Area to maximize the use of motorized off-road vehicles in the Recreation Area.(3)Dubois Badlands National Conservation Area(A)EstablishmentThere is established the Dubois Badlands National Conservation Area (referred to in this paragraph as the Conservation Area) in the State, to be managed by the Director.(B)Area includedThe Conservation Area shall consist of any land within the boundaries of the Dubois Badlands Wilderness Study Area that is east of the fence described in paragraph (1).(C)Management(i)In generalThe Director shall manage the Conservation Area in a manner that protects—(I)valid existing rights;(II)agricultural uses;(III)primitive recreational opportunities; and(IV)natural, historic, and scenic resources.(D)Motorized vehicles(i)In generalExcept as provided in clause (ii), the use of motorized vehicles in the Conservation Area shall not be allowed.(ii)ExceptionsThe Director may allow the use of motorized vehicles in the Conservation Area for—(I)habitat improvement;(II)the construction, reconstruction, or maintenance of range improvements; and(III)to respond to an emergency.(E)GrazingGrazing of livestock in the Conservation Area shall be administered in accordance with the laws generally applicable to land under the jurisdiction of the Bureau.(F)Rights-of-wayNo major right-of-way shall be allowed within the boundaries of the Conservation Area.(G)Withdrawal(i)In generalSubject to valid rights in existence on the date of enactment of this Act, the land within the boundaries of the Conservation Area is withdrawn from—(I)location, entry, and patent under the mining laws; and(II)disposition under all laws relating to mineral and geothermal leasing.(4)ReleaseCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Dubois Badlands Wilderness Study Area has been adequately studied for wilderness designation and is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)). (d)Release of certain wilderness study areas(1)Copper Mountain Wilderness Study Area(A)ReleaseCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Copper Mountain Wilderness Study Area—(i)has been adequately studied for wilderness designation;(ii)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(iii)shall be managed in accordance with this paragraph.(B)Management of released land(i)In generalThe land described in subparagraph (A) shall be administered by the Director in accordance with the laws generally applicable to land under the jurisdiction of the Bureau.(ii)Mineral leasing(I)In generalSubject to surface occupancy requirements and any other provision of law, the Director may enter mineral leases for any land described in subparagraph (A) that has a slope of less than 25 percent.(II)Underground rights-of-wayThe Director may grant underground rights-of-way for any mineral lease entered into under subclause (I).(iii)Prohibition of certain leasesSubject to valid rights in existence on the date of enactment of this Act, the Director shall not issue a new lease for a wind or solar project, an overhead transmission line, or a communication tower on the land described in subparagraph (A).(C)Authority to exchange landIn carrying out any land exchange involving any of the land described in subparagraph (A), the Director shall ensure that the exchange does not result in a net loss of Federal land.(2)Whiskey Mountain Wilderness Study Area(A)ReleaseCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Whiskey Mountain Wilderness Study Area—(i)has been adequately studied for wilderness designation;(ii)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(iii)shall be managed in accordance with this paragraph.(B)Management of released landThe land described in subparagraph (A) shall be administered by the Director in accordance with—(i)a resource management plan that is applicable to any land adjacent to the land described in subparagraph (A); and(ii)the Whiskey Mountain Cooperative Agreement between the Wyoming Game and Fish Commission, the Forest Service, and the Bureau, including any amendment to that agreement relating to the management of bighorn sheep. (e)Management of land in Fremont County, Wyoming(1)Definition of CountyIn this subsection, the term County means Fremont County, Wyoming.(2)Lander slope and Red Canyon Areas of Environmental Concern(A)TransfersThe Director shall pursue transfers in which land managed by the Bureau in the County is exchanged for land owned by the State that is within the boundaries of—(i)the Lander Slope Area of Critical Environmental Concern; or(ii)the Red Canyon Area of Critical Environmental Concern.(B)RequirementsA transfer under subparagraph (A) shall—(i)comply with all requirements of law, including any required analysis; and(ii)be subject to appropriation.(3)Study(A)In generalThe Director shall carry out a study to evaluate the potential for the development of special motorized recreation areas in the County.(B)RequirementsThe study under subparagraph (A) shall evaluate—(i)the potential for the development of special motorized recreation areas on all land managed by the Bureau in the County except—(I)T. 40 N., R. 94 W., secs. 15, 17, 18, 19, 20, 21, 22, 27, 28, 29, and the N1/2 sec. 34; and(II)any land that is subject to a restriction on the use of off-road vehicles under any Federal law, including this Act;(ii)the suitability of the land for off-road vehicles, including rock crawlers; and(iii)the parking, staging, and camping necessary to accommodate special motorized recreation.(C)ReportNot later than 2 years after the date of enactment of this Act, the Director shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the findings of the study under subparagraph (A).(4)Fremont County Implementation Team(A)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of the Interior shall establish a team, to be known as the Fremont County Implementation Team (referred to in this paragraph as the Team) to advise and assist the Director with respect to the implementation of the management requirements described in this section that are applicable to land in the County.(B)MembershipThe team shall consist of—(i)the Secretary of the Interior (or a designee of the Secretary of the Interior); and(ii)1 or more individuals appointed by the Board of County Commissioners of the County.(C)Nonapplicability of the Federal Advisory Committee ActThe team shall not be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C. App.). 5.Designation of land in Johnson and Campbell Counties, Wyoming(a)Designations(1)Fortification Creek Management AreaThe land within the Fortification Creek Wilderness Study Area is designated as the Fortification Creek Management Area.(2)Fraker Mountain Management AreaThe land within the Gardner Mountain Wilderness Study Area is designated as the Fraker Mountain Management Area.(3)North Fork Management AreaThe land within the North Fork Wilderness Study Area is designated as the North Fork Management Area.(b)Management(1)AdministrationThe management areas designated by subsection (a) (referred to in this subsection as the Management Areas) shall be administered by the Director in a manner that—(A)promotes nonmotorized backcountry recreation, including hunting; and(B)supports ongoing projects to maintain and improve—(i)wildlife habitat;(ii)forest health;(iii)watershed protection; and(iv)ecological and cultural values.(2)Roads(A)Prohibition on new permanent roadsThe construction of new permanent roads in the Management Areas shall not be allowed.(B)Temporary roadsThe Secretary of the Interior may authorize the construction of new temporary roads in the Management Areas—(i)for—(I)fire suppression;(II)forest health and restoration;(III)weed and pest control;(IV)habitat management;(V)livestock management; or(VI)the construction, reconstruction, or maintenance of a range improvement; or(ii)to respond to an emergency.(3)Motorized vehicles(A)In generalExcept as provided in subparagraph (B), the use of motorized or mechanized vehicles in the Management Areas shall not be allowed.(B)ExceptionsThe Director may allow the use of motorized or mechanized vehicles in the Management Areas—(i)for—(I)fire suppression;(II)forest health and restoration;(III)weed and pest control;(IV)habitat management;(V)livestock management; or(VI)the construction, reconstruction, or maintenance of a range improvement; or(ii)to respond to an emergency.(4)GrazingGrazing of livestock in the Management Areas shall be administered in accordance with the laws generally applicable to land under the jurisdiction of the Bureau.(5)Prohibition on certain infrastructureThe development, construction, or installation of infrastructure for recreational use shall not be allowed in—(A)the Fraker Mountain Management Area; or (B)the North Fork Management Area. (6)Withdrawal(A)In generalExcept as provided in subparagraph (B), subject to valid rights in existence on the date of enactment of this Act, the land within the boundaries of the Management Areas is withdrawn from—(i)location, entry, and patent under the mining laws; and(ii)disposition under all laws relating to mineral and geothermal leasing.(B)ExceptionThe Secretary of the Interior may lease oil and gas resources within the boundaries of a management area designated by paragraph (1) if—(i)the lease may only be accessed by directional drilling from a lease that is outside of the management area; and(ii)the lease prohibits, without exception or waiver, surface occupancy and surface disturbance within the management area for any activities, including activities related to exploration, development, or production.(7)Release of wilderness study areasCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Fortification Creek Wilderness Study Area, the Gardner Mountain Wilderness Study Area, and the North Fork Wilderness Study Area has been adequately studied for wilderness designation and is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)). 6.Designation of land in Washakie and Hot Springs Counties, Wyoming(a)Designation of Bobcat Draw Wilderness(1)Designation(A)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 6,200 acres of land within the Bobcat Draw Wilderness Study Area described in subparagraph (B) is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Bobcat Draw Wilderness (referred to in this subsection as the Wilderness).(B)Included landThe Wilderness shall consist of—(i)in T. 48 N., R. 97 W., secs. 2, 3, 10, 11, 15, 22, 23, 26, and 27, any land in the Bobcat Draw Wilderness Study Area that is in Washakie County, Wyoming;(ii)in T. 48 N., R. 97 W., sec. 4, the land in—(I)the E1/2SE1/4;(II)lots 5, 6, 11, 12, 13 and 14 of the NE1/4;(III)the east 1/2 of lot 10 of the NW1/4; and(IV)the northeast 1/4 of lot 15 of the NW1/4;(iii)in T. 48 N., R. 97 W., sec. 9, the land in—(I)the E1/2NE1/4;(II)the SW1/4NE1/4;(III)the E1/2NW1/4NE1/4;(IV)the SE1/4SE1/4NW1/4;(V)the SE1/4;(VI)the E1/2NE1/4SW1/4;(VII)the SW1/4NE1/4SW1/4;(VIII)the SE1/4SW1/4; and(IX)the E1/2SW1/4SW1/4;(iv)in T. 48 N., R. 97 W., sec. 14, the land in—(I)the W1/2;(II)the W1/2NE1/4;(III)the W1/2SE1/4; and(IV)the SE1/4SE1/4;(v)in T. 48 N., R. 97 W., sec. 21, the land in—(I)the NE1/4;(II)the E1/2NE1/4NW1/4;(III)the E1/2SE1/4NW1/4;(IV)the E1/2NE1/4SW1/4;(V)that part of the E1/2SE1/4SW1/4 within the boundary of the Bobcat Draw Wilderness Study Area; and(VI)that part of the SE1/4 within the boundary of the Bobcat Draw Wilderness Study Area; and(vi)in T. 48 N., R. 97 W., sec. 24, the land in—(I)the W1/2NW1/4; and(II)that part of the NW1/4SW1/4 within the boundary of the Bobcat Draw Wilderness Study Area.(2)Management(A)AdministrationSubject to valid existing rights, the Wilderness shall be administered by the Director in accordance with—(i)this paragraph; and(ii)the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.(B)GrazingGrazing of livestock in the Wilderness, where established before the date of enactment of this Act, shall be allowed to continue in accordance with—(i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4));(ii)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617); and(iii)the guidelines set forth in appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).(C)Review of policies, practices, and regulations(i)In generalTo ensure that the policies, practices, and regulations of the Department conform to and implement the intent of Congress regarding forest fires and the outbreak of disease or insects, not later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall review all policies, practices, and regulations of the Department applicable to the Wilderness that pertain to—(I)forest fires, including the use of modern methods of fire suppression (including mechanical activity, as necessary); or (II)the outbreak of disease or insect populations.(ii)RevisionsOn completion of the review under clause (i), the Secretary of the Interior shall revise or develop policies, practices, and regulations for the Wilderness—(I)to ensure the timely and efficient control of fires, diseases, and insects in the Wilderness; and(II)to provide, to the maximum extent practicable, adequate protection from forest fires, disease outbreaks, and insect infestations to any Federal, State, or private land adjacent to the Wilderness. (3)Release of wilderness study area(A)ReleaseCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Bobcat Draw Wilderness Study Area not designated as wilderness by this subsection has been adequately studied for wilderness designation and is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).(B)Classification and management of released land(i)ClassificationThe Director shall designate the land described in subparagraph (A) as visual resource management class II.(ii)GrazingGrazing of livestock on the land described in subparagraph (A) shall be administered—(I)as a nondiscretionary use; and(II)in accordance with the laws generally applicable to land under the jurisdiction of the Bureau.(C)Travel management plan(i)In generalNot later than 2 years after the date of enactment of this Act, the Director shall develop a travel management plan for the land described in subparagraph (A).(ii)RequirementsThe travel management plan under clause (i) shall—(I)identify all existing roads and trails on the land described in subparagraph (A);(II)designate each road or trail available for—(aa)motorized or mechanized recreation; or(bb)agriculture practices;(III)prohibit the construction of any new road or trail for motorized or mechanized recreation use; and(IV)permit the continued use of nonmotorized trails.(D)Withdrawal(i)In generalExcept as provided in clause (ii), subject to valid rights in existence on the date of enactment of this Act, the land described in subparagraph (A) is withdrawn from—(I)location, entry, and patent under the mining laws; and(II)disposition under all laws relating to mineral and geothermal leasing.(ii)ExceptionThe Secretary of the Interior may lease oil and gas resources within the land described in subparagraph (A) if—(I)the lease may only be accessed by directional drilling from a lease that is outside of the land described in subparagraph (A); and(II)the lease prohibits, without exception or waiver, surface occupancy and surface disturbance on the land described in subparagraph (A) for any activities, including activities related to exploration, development, or production.(b)Designation of Cedar Mountain Special Management Area(1)Designation(A)In generalExcept as provided in subparagraph (B), the land within the Cedar Mountain Wilderness Study Area is designated as the Cedar Mountain Special Management Area (referred to in this subsection as the Special Management Area).(B)Excluded land(i)In generalThe land described in clause (ii) is not included in the Special Management Area.(ii)Land describedThe land referred to in clause (i) is the land designated by the Bureau as not suitable for wilderness in—(I)the NE1/4NW1/4 sec. 5, T. 44 N., R. 94 W;(II)the NE1/4SE1/4 sec. 5, T. 44 N., R. 94 W;(III)the SW1/4NE1/4 sec. 5, T. 44 N., R. 94 W; and(IV)the SW1/4SW1/4 sec. 32, T. 45 N., R. 94 W. (2)AdministrationThe Special Management Area shall be administered by the Director in a manner that—(A)maintains the recreational, scenic, cultural, ecological, wildlife, and livestock production values of the Special Management Area; and(B)promotes continued use of the Special Management Area for recreational activities, including hunting and wildlife viewing.(3)Travel management plan(A)In generalNot later than 2 years after the date of enactment of this Act, the Director shall develop a travel management plan for the Special Management Area.(B)RequirementsThe travel management plan under subparagraph (A) shall—(i)identify all existing roads and trails in the Special Management Area;(ii)designate each road or trail available for—(I)motorized or mechanized recreation; or(II)agriculture practices;(iii)prohibit the construction of any new road or trail for motorized or mechanized recreation use; and(iv)permit the continued use of nonmotorized trails.(4)Motorized vehicles(A)Use of motorized vehicles for livestockThe use of motorized vehicles shall be allowed on any road in the Special Management Area for—(i)the construction, reconstruction, or maintenance of range improvements; or(ii)other livestock-management purposes.(B)Use of motorized vehicles for emergenciesThe use of motorized vehicles shall be allowed in the Special Management Area—(i)for fire suppression;(ii)for weed and pest management; and(iii)to respond to an emergency.(5)GrazingGrazing of livestock in the Special Management Area shall be administered—(A)as a nondiscretionary use; and(B)in accordance with the laws generally applicable to land under the jurisdiction of the Bureau. (6)Withdrawal(A)In generalExcept as provided in subparagraph (B), subject to valid rights in existence on the date of enactment of this Act, the land within the boundaries of the Special Management Area is withdrawn from—(i)location, entry, and patent under the mining laws; and(ii)disposition under all laws relating to mineral and geothermal leasing.(B)ExceptionThe Secretary of the Interior may lease oil and gas resources within the boundaries of the Special Management Area if—(i)the lease may only be accessed by directional drilling from a lease that is outside of the Special Management Area; and(ii)the lease prohibits, without exception or waiver, surface occupancy and surface disturbance within the Special Management Area for any activities, including activities related to exploration, development, or production.(7)Release of wilderness study area(A)ReleaseCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Cedar Mountain Wilderness Study Area has been adequately studied for wilderness designation and is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).(B)Management of certain released landThe Director shall manage any land described in subparagraph (A) that is not included in the Special Management Area in a manner consistent with a resource management plan that is applicable to any land that—(i)is managed by the Bureau; and(ii)is similarly situated to the land described in subparagraph (A) that is not included in the Special Management Area.(c)Release of Honeycombs Wilderness Study Area(1)ReleaseCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Honeycombs Wilderness Study Area—(A)has been adequately studied for wilderness designation;(B)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(C)shall be managed in accordance with this subsection.(2)Management of released landThe land described in paragraph (1) shall be administered by the Director in accordance with—(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(B)a resource management plan that is applicable to any land adjacent to the land described in paragraph (1).(d)Study of land in Hot Springs and Washakie Counties(1)Definition of CountiesIn this subsection, the term Counties means each of the following counties in the State:(A)Hot Springs County.(B)Washakie County.(2)Study(A)In generalThe Director shall carry out a study to evaluate the potential for the development of new special motorized recreation areas in the Counties.(B)Requirements(i)Land includedThe study under subparagraph (A) shall evaluate the potential for the development of new special motorized recreation areas on all land managed by the Bureau in the Counties except any land that is subject to a restriction on the use of motorized or mechanized vehicles under any Federal law, including this Act.(ii)Public input; collaborationIn carrying out the study under subparagraph (A), the Director shall—(I)offer opportunities for public input; and(II)collaborate with—(aa)Wyoming Parks, Historic Sites, and Trails; and(bb)the Counties.(C)ReportNot later than 2 years after the date of enactment of this Act, the Director shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the findings of the study under subparagraph (A).